Case 5:17-cv-00426-PGB-PRL Document 120 Filed 11/16/18 Page 1 of 1 PageID 1630



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION


 CHERYL RAFFERTY,

                        Plaintiff,

 v.                                                    Case No: 5:17-cv-426-Oc-40PRL

 RETRIEVAL-MASTERS CREDITORS
 BUREAU, INC.,

                        Defendant.
                                         /

                                        ORDER

       Plaintiff’s Amended Motion for Partial Summary Judgment (Doc. 112), filed

 September 12, 2018, and Defendant’s Motion and Supporting Brief for Summary

 Judgment on behalf of Retrieval-Masters Creditors Bureau, Inc. (Doc. 113), filed

 September 12, 2018, in this case are hereby referred to the Magistrate Judge for ruling,

 or if necessary, issuance of a Report and Recommendation.

       DONE AND ORDERED in Orlando, Florida on November 16, 2018.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties
